Order entered September 25, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-13-01291-CV

                       IN RE SOUTHERN FOODS GROUP, LLC AND
                         DEAN TRANSPORTATION, INC., Relators

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-07015-C

                                             ORDER
       Based on the Court’s opinion of today’s date, we DENY relators’ petition for writ of

mandamus and motion for stay and for expedited consideration. We ORDER that relators bear

the costs of this original proceeding.


                                                        /s/   DAVID LEWIS
                                                              JUSTICE